STOKER, Judge,
concurring.
I concur fully in the majority opinion. My only reason for adding these concurring comments is to emphasize one point. The record contains no evidence that Mr. Goldsmith is unable to provide the cost of caring for Mrs. Goldsmith in their home. Mr. Goldsmith did not make that contention in his testimony. The petition filed by Mr. Goldsmith does not contain any allegation that he is unable to pay for the sitters hired to care for his wife. Mr. Goldsmith did not make cost an issue in this matter.